 
 
I 
111th CONGRESS
1st Session
H. R. 1021 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2009 
Mr. Gene Green of Texas (for himself and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To improve research, diagnosis, and treatment of musculoskeletal diseases, conditions, and injuries, to conduct a longitudinal study on aging, and for other purposes. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Access to America’s Orthopaedic Services Act of 2009. 
2.Table of contents; definition 
(a)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents; definition. 
Title I—Musculoskeletal Health 
Sec. 101. Findings. 
Sec. 102. Musculoskeletal research. 
Sec. 103. Musculoskeletal trauma research and care. 
Sec. 104. Transplants, tissues, and replacement joints. 
Sec. 105. Traffic and workplace safety. 
Sec. 106. Public education campaign. 
Sec. 107. Orthopaedic physician workforce training study. 
Sec. 108. Bone density under the Medicare Program. 
Sec. 109. Access to orthopaedic services for beneficiaries of Medicaid and SCHIP. 
Sec. 110. Age-related programs. 
Sec. 111. Minority health disparities. 
Title II—Third longitudinal study on aging 
Sec. 201. Third longitudinal study on aging.  
(b)Secretary definedFor purposes of the Act, the term Secretary means the Secretary of Health and Human Services, except as otherwise provided. 
IMusculoskeletal Health 
101.FindingsCongress makes the following findings: 
(1)Musculoskeletal diseases and conditions are the leading cause of disability in the United States. 
(2)Musculoskeletal diseases account for more than one-half of all chronic conditions in people over 50 years of age in developed countries. 
(3)More than one in four individuals in the United States has a musculoskeletal condition requiring medical attention. 
(4)Direct and indirect costs for bone and joint health are $849,000,000,000 per year in the United States. 
(5)Musculoskeletal conditions are the greatest cause of total lost workdays and medical bed days in the United States. 
(6)The 2004 Surgeon General Report on Bone Health and Osteoporosis concluded that there is a lack of awareness of bone disease among the public and health care professionals. 
(7)Research demonstrates that there is need among ethnic and racial minorities to improve knowledge of and treatment for musculoskeletal diseases and conditions. 
102.Musculoskeletal research 
(a)Regulations concerning reporting criteria for percent of effort 
(1)In generalThe Secretary, in consultation with the Director of the National Institutes of Health, shall establish, by regulation, criteria for accounting and reporting the percent of effort expended by researchers, with respect to research that is— 
(A)conducted during each fiscal year beginning after the last day of the second fiscal year following the date of enactment of this Act; and 
(B)funded through research grants on musculoskeletal health awarded by either the Director of the National Institutes of Health or the Director of the Agency for Healthcare Research and Quality. 
(2)Deadline for regulationsNot later than the last day of the 2-year period beginning on the date of enactment of this Act, the Secretary shall issue and implement the regulations required by paragraph (1). 
(b)New Investigators in Musculoskeletal Research 
(1)ReportNot later than 90 days after the last day of each fiscal year that begins more than one year following the date of enactment of this Act, the Secretary, in consultation with the Director of the National Institutes of Health, shall prepare and submit to Congress a report on the following: 
(A)The number of new investigators who are awarded grants for musculoskeletal health research by the National Institutes of Health during the fiscal year. 
(B)The total amount of funds awarded to those investigators under such grants during the fiscal year. 
(C)The percentage of the National Institutes of Health’s budget for musculoskeletal health research that was awarded to such investigators through such grants during the fiscal year. 
(D)The race and ethnicity of the new investigators who are awarded such grants during the fiscal year. 
(E)A description of the efforts made by the Director of the National Institutes of Health to encourage individuals from underrepresented minority groups (as defined by the Secretary) to apply for grants for musculoskeletal health research awarded by the National Institutes of Health during the fiscal year. 
(2)RecommendationsThe first report submitted under paragraph (1) shall include, and subsequent reports may include, recommendations concerning additional resources that the National Institutes of Health or other entities could use— 
(A)to increase the number of new investigators awarded grants referred to in paragraph (1)(A); and 
(B)to increase the number of new investigators awarded such grants who are members of underrepresented minority groups. 
(3)DefinitionsFor purposes of this section, the following definitions apply: 
(A)New investigatorThe term new investigator has the meaning given the term new investigator by the Secretary for purposes of administering title III of the Public Health Service Act (42 U.S.C. 241 et seq.), but only with respect to musculoskeletal health research. 
(B)Race; ethnicityThe terms race and ethnicity have the meaning given such terms by the Office of Management and Budget for purposes of Federal statistics and administrative reporting. 
103.Musculoskeletal trauma research and care 
(a) Musculoskeletal trauma research 
(1)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall prepare and submit to Congress a report on all programs and activities relating to musculoskeletal trauma care that are being conducted by the Federal Government or supported by funding made available by Federal Government. 
(2)Contents of ReportSuch report shall include, at a minimum, the following: 
(A)Information on the status of each Federal program and activity referred to in paragraph (1), including specific information on any research program and activity. 
(B)Information on the methods being used to coordinate research being conducted under such Federal programs and activities and the effectiveness of such methods. 
(3)ConsultationIn preparing and submitting the report under paragraph (1), the Secretary shall consult with— 
(A)the Secretary of Defense; and 
(B)the heads of other Federal departments and agencies that administer programs and activities that are relevant to musculoskeletal trauma care, as determined by the Secretary. 
(b)orthopaedic treatment through trauma systems 
(1)StudyThe Secretary shall conduct a study on the impact of trauma care systems that connect hospitals with other providers of health care services (including orthopedists) on musculoskeletal health. 
(2)Purposes of studyThe purposes of the study under paragraph (1) shall include, at a minimum, the following: 
(A)An examination of the provision of acute and rehabilitative care to trauma patients with musculoskeletal conditions or injuries. 
(B)An examination of epidemiological data on trauma patients with musculoskeletal conditions or injuries, including the number of such patients, the number of such conditions and injuries, and the types of such conditions and injuries. 
(C)An evaluation of the ability of a patient with an orthopaedic condition or injury originating from musculoskeletal trauma to access specialty care relevant to that condition or injury. 
(D)An examination of the impact of trauma rehabilitation care on musculoskeletal health and the ability of trauma patients with musculoskeletal conditions or injuries to access postacute rehabilitative services. 
(3)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study under paragraph (1), including recommendations for improving the treatment of trauma patients with musculoskeletal injuries. 
104.Transplants, tissues, and replacement joints 
(a)Transplantation Transmission Sentinel NetworkSection 372(b)(2) of the Public Health Service Act (42 U.S.C. 274(b)(2)) is amended— 
(1)in subparagraph (N) by striking and at the end; 
(2)in subparagraph (O) by striking the period at the end and inserting , and; and 
(3)by adding at the end the following: 
 
(P)establish and operate a national Web-based system, to be known as the Transplantation Transmission Sentinel Network, for the detection, reporting, and tracking of disease transmission from organ, tissue, or eye donors to organ, tissue and eye transplant recipients..  
(b)Accreditation of establishments and personnel engaged in the manufacture of human cells, tissues, or cellular or tissue-based products 
(1)In generalThe Secretary shall issue regulations relating to the accreditation of— 
(A)establishments; and 
(B)personnel who participate in the recovery, processing, storage, labeling, packaging, or distribution of human cells, tissues, or cellular or tissue-based products for such establishments. 
(2)Authority of SecretaryIn issuing the regulations under paragraph (1), the Secretary shall— 
(A)establish an accreditation process modeled after the Joint Commission (previously known as the Joint Commission on Accreditation of Healthcare Organizations); or 
(B)adopt an accreditation process established by a private entity that is in effect on the date of enactment of this Act. 
(3)DefinitionsFor purposes of this subsection, the following definitions apply: 
(A)EstablishmentThe term establishment has the meaning given such term in section 1271.3 of title 21, Code of Federal Regulations (or any successor regulation). 
(B)Human cells, tissues, or cellular or tissue-based productsThe term human cells, tissues, or cellular or tissue-based products has the meaning given such term in section 1271.3 of title 21, Code of Federal Regulations (or any successor regulation). 
(c)National Joint Replacement Registry Study 
(1)StudyThe Secretary shall conduct a study evaluating the advantages and disadvantages of establishing a national registry for the purpose of tracking the safety and effectiveness of artificial joints used to replace joints in beneficiaries of the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(2)Contents of proposed RegistryIn evaluating the proposed registry under paragraph (1), the Secretary shall assume that the registry includes, at a minimum, information on— 
(A)the type of joint replaced; 
(B)the side of the body on which the joint is replaced; 
(C)whether more than one operation was required in connection with an artificial joint replacement; and 
(D)uniform identifiers for the artificial joint (including the device lot number and catalog number). 
(3)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study under paragraph (1) and recommendation for changes to the Medicare program, including any necessary changes to the Medicare claims form, to allow for the collection of information required for the registry. 
105.Traffic and workplace safety 
(a)Traffic Safety Study 
(1)StudyThe Secretary, in consultation with the Secretary of Transportation, shall conduct a study, using epidemiological methods, on the frequency, severity, and likely causes of severe trauma to extremities resulting from motor vehicle crashes. 
(2)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study under paragraph (1). 
(3)Motor vehicle definedFor purposes of this subsection, the term motor vehicle has the meaning given such term in section 405 of title 23, United States Code. 
(b)Workplace Safety Study 
(1)In generalThe Secretary, in consultation with the Secretary of Labor, shall conduct a study, within the research framework of the National Occupational Research Agenda coordinated by the National Institute for Occupational Safety and Health, on— 
(A)the number of workplace-related musculoskeletal injuries and conditions; and 
(B)medical treatments provided to individuals to treat such injuries and conditions. 
(2)Collection methodologyIn conducting the study under paragraph (1), the Secretary shall collect information in a manner that allows such information to be reported based on the type of musculoskeletal injury or condition and the race and ethnicity of the individual with such injury or condition. 
(3)Request for information from State Workers Compensation BoardsThe Secretary may request that the head of each State agency that has jurisdiction over workers compensation submit information relevant to the study under paragraph (1) to the Secretary. 
(4)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study under paragraph (1), categorized by type of injury or condition and race and ethnicity. 
106.Public education campaign 
(a)In generalThe Secretary, in consultation with the Secretary of Education, the Secretary of Transportation, the Consumer Product Safety Commission, and the Chair of the President’s Council on Physical Fitness and Sports, shall conduct a national public awareness program on musculoskeletal health. 
(b)Contents of programThe program shall include, at a minimum, the following components: 
(1)General information for the publicA component providing education to the general public on musculoskeletal health, including education on healthy lifestyle practices relating to musculoskeletal health. 
(2)Education for health professionalsA component providing education to health professionals on musculoskeletal health, including— 
(A)specific information on musculoskeletal health in medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3))); and 
(B)the impact of musculoskeletal diseases and conditions on racial and ethnic minority populations. 
(3)Education for girlsA component that utilizes the program popularly known as powerful bones, powerful girls to educate girls between 9 and 12 years of age on optimal bone health and the methods to achieve such health, with a focus on reducing the risk that such girls will develop osteoporosis as adults. 
(4)Education for special populationsA component providing education to the following populations that address the specific needs of those populations: 
(A)Populations of the United States that have disproportionately high levels of musculoskeletal disease and injury. 
(B)Populations of the United States that have disproportionally low levels of access to orthopaedic services. 
(C)Racial and ethnic minority populations of the United States. 
107.Orthopaedic physician workforce training study 
(a)StudyThe Secretary, acting through the Administrator of the Health Resource Services Administration, shall conduct a study on the amount of funding available for graduate medical education in orthopaedics from all sources and the impact of that amount of funding on the availability of physicians trained in orthopaedics. 
(b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study under subsection (a). 
108.Bone density under the Medicare Program 
(a)Standard measurement tool for Bone Density study 
(1)StudyThe Secretary, in consultation with the Director of the Agency for Healthcare Research and Quality, the Director of the National Institute of Biomedical Imaging and Bioengineering, and the Administrator of the Centers for Medicare & Medicaid Services, shall conduct a study on— 
(A)the cost-effectiveness of all available methods for measuring bone mass in beneficiaries of the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for the purpose of identifying the most cost-effective method; 
(B)the cost-effectiveness of different time intervals between each bone mass screening for each such beneficiary for the purpose of identifying the most cost-effective interval; 
(C)the frequency with which the cost-effectiveness of such methods and intervals should be reviewed based on anticipated changes in technology. 
(2)Report 
(A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress and the Secretary of Commerce a report on the results of the study under paragraph (1). 
(B)Contents of ReportThe report under subparagraph (A) shall include, at a minimum, the following: 
(i)The most cost-effective method for measuring bone mass in beneficiaries of the Medicare program and a recommendation for the adoption of such method by the Medicare program. 
(ii)The most cost-effective interval between bone mass screenings for such beneficiaries and recommendation for the adoption of such interval by the Medicare program. 
(3)United States Preventive Services Task ForceIn making the recommendations under paragraph (2)(B), the Secretary shall take into consideration any relevant guidelines in the most recent Guide to Clinical Preventive Services by the United States Preventive Services Task Force. 
(4)Revisions to recommendationsThe Secretary shall monitor developments in technology used to measure bone density and prepare and submit to Congress and the Secretary of Commerce reports updating the recommendations made under paragraph (2)(B), as needed. 
(b)Standard unit for measuring bone density 
(1)ReportNot later than three years after the date of enactment of this Act, the Secretary of Commerce, acting through the Director of the National Institutes of Standards and Technology, shall prepare and submit to Congress a report on recommendations concerning a standard unit for the measurement of bone mass for use by the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(2)Considerations for recommendationsIn proposing the recommendations under paragraph (1), the Secretary of Commerce shall take into consideration the recommendations made under subsection (a)(2)(B), including any applicable updates to such recommendations made under subsection (a)(4), and the accuracy and utility of the recommended standard measurement unit as a diagnostic tool. 
109.Access to orthopaedic services for beneficiaries of Medicaid and SCHIP 
(a)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit a report to Congress on access to orthopaedic services— 
(1)by beneficiaries of the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396a et seq.); and 
(2)by beneficiaries of the State Children’s Health Insurance program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.). 
(b)Focus on barriers To access affecting childrenThe report under this section shall include, at a minimum, information on barriers to access to orthopaedic services that disproportionately affect children who are beneficiaries of the Medicaid program or the State Children’s Health Insurance program. 
110.Age-related programs 
(a)State-based Examples of Network Innovation, Opportunity, and Replication Grant ProgramThe Secretary shall award grants to State agencies in a manner similar to the manner in which grants were awarded under the program of the Department of Health and Human Services popularly known as the State-based Examples of Network Innovation, Opportunity, and Replication Grant Program for the purpose of allowing such State agencies to establish or expand health and aging activities for seniors in the areas of clinical preventive services, physical activity, chronic disease self-management, and oral health. 
(b)Childhood musculoskeletal diseases, conditions, and injuries reportNot later than 2 years after the date of enactment of this Act, the Surgeon General of the Public Health Service shall prepare and submit to Congress a report on the burdens and costs associated with childhood musculoskeletal diseases, conditions, and injuries in the United States. 
111.Minority health disparitiesThe Secretary, acting through the Deputy Assistant Secretary for Minority Health, shall treat musculoskeletal diseases and conditions as a priority for programs and grants affiliated with the Office of Minority Health and may incorporate musculoskeletal diseases and conditions into the initiatives of such Office. 
IIThird longitudinal study on aging 
201.Third longitudinal study on aging 
(a)In generalThe Secretary, acting through the Director of the National Center for Health Statistics and in consultation with the Director of the National Institute on Aging, shall conduct a third longitudinal study on aging in the United States in a manner similar to the manner in which the second longitudinal study on aging was conducted. 
(b)DurationThe duration of the third longitudinal study under subsection (a) shall be at least 6 years. 
(c)Availability of dataData collected through the third longitudinal study under subsection (a) shall be made available to the public in a time and manner similar to the time and manner in which data from the second longitudinal study on aging was made available to the public. 
 
